PER CURIAM.
Except to the refusal of the court to disnyss the complaint at the close of plaintiff’s case, and at the close of the whole case, not a single exception was taken at the trial before rendition of the verdict. Upon the evidence the case was one for the jury, and it was submitted to the jury under a charge by the court to which no objection was made. The record discloses no reason for disturbing the verdict, which the jury found in favor of the plaintiff. The judgment and order must be affirmed, with costs.